Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 09, 2019

The Court of Appeals hereby passes the following order:

A19A2293. DANIEL A. SPOTTSVILLE v. HILTON HALL et al.

      Prison inmate Daniel A. Spottsville filed this direct appeal from the superior
court’s September 6, 2017 order granting summary judgment to Hilton Hall and
several other prison employees. We lack jurisdiction.
      Because Spottsville was incarcerated when he filed the complaint in this case,
his appeal is controlled by the Prison Litigation Reform Act of 1996. OCGA § 42-12-
1 et seq. OCGA § 42-12-8 requires that an appeal of a civil action filed by a prisoner
“shall be as provided in Code Section 5-6-35.” Under OCGA § 5-6-35, the party
wishing to appeal must file an application for discretionary appeal to the appropriate
appellate court. Spottsville’s failure to file an application for discretionary appeal in
this case deprives this Court of jurisdiction over this direct appeal. See Jones v.
Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Accordingly, this appeal is
hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          07/09/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.